Citation Nr: 1550811	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a painful eye disorder, to include dry eye syndrome or pinguecula.  

2.  Entitlement to service connection for a sinus disorder to include sinusitis or allergic rhinitis.  

3.  Entitlement to service connection for a throat disorder, to include tonsillitis or pharyngitis as secondary to a sinus disorder.  

4.  Entitlement to service connection for a bronchial disorder, to include bronchitis as secondary to a sinus disorder.  

5.  Entitlement to service connection for a respiratory disorder, to include asthma as secondary to a sinus disorder. 

6.  Entitlement to service connection for migraines headaches, to include as secondary to a sinus disorder.

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  A transcript of the Veteran's November 2012 Travel Board Hearing is of record in Virtual VA, as well as copies of the February 2015 and March 2015 VA examinations performed on remand.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2015 VA examination for a sinus disorder, the examiner noted the Veteran's diagnosis for allergic rhinitis, but only addressed sinusitis in the opinion.  The Veteran is claiming sinusitis and allergic rhinitis as well as a respiratory disorder.  The Veteran's service treatment records also show in-service treatment for allergic rhinitis in June 1982 and October 1983.  Remand is required for an addendum opinion regarding this diagnosis.  

The Veteran's November 2012 Travel Board Hearing testimony raised the argument that her headaches, tonsillitis, bronchitis, and asthma all stem from her sinus disorders.  Therefore, the issue of service connection for a sinus and allergic rhinitis disorder are inextricably intertwined with the claims for service connection for headaches, a tonsillar disorder, a bronchial disorder, or a respiratory disorder as these issues.  See Harris, 1 Vet. App. at 183 (1991).

Similarly, the Veteran has claimed direct service connection for her eye disorder, sustained as part of the injuries incurred in her May 1981 in-service fall.  However, the evidence of record in the Memphis VAMC treatment records indicates that her headaches begin as eye pain, and in Dr. EPC's private treatment records indicates that her use of eye drops and eye draining may be associated with her sinusitis.  Therefore, this issue is also inextricably intertwined with the other issues that remain on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2015 VA examiner regarding the nature and likely etiology of allergic rhinitis; as well as any tonsil disorder, bronchial disorder, or respiratory disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a. The examiner should identify all current sinus disorders.  For each diagnosis identified, he should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

In this regard, the examiner should note the in-service treatment for the Veteran's May 1981 facial injuries, and June 1982 and October 1983 treatment for allergic rhinitis.  

The VA examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing the December 1993 treatment assessed as sinusitis, the October 1995 diagnoses for sinusitis and allergic rhinitis, and the January 1998 treatment for sinusitis.  

The VA examiner should further discuss Dr. AB's private treatment records showing July 2006 diagnosis for rhinitis; August 2008, March 2010, and June 2010 treatment for maxillary sinusitis; and November 2012 diagnosis for allergic rhinitis with the opinion that her rhinitis could be associated with her deviated nasal septum, which in turn could have been sustained in the May 1981 in-service fall.  

The VA examiner should finally discuss the Memphis VAMC treatment records showing November 2009 treatment for recurrent sinusitis due to a deviated septum, November 2010 diagnosis for allergic rhinitis and deviated nasal septum possibly related to previous nasal trauma, November 2011 diagnoses for allergic rhinitis, December 2012 treatment for chronic sinusitis, and November 2013 treatment for sinusitis.  

b. The examiner should identify all current throat disorders.  For each diagnosis identified, he should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner should further state whether it is at least as likely as not (50 percent or higher probability) that any throat disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.  

In this regard, the examiner should note the service treatment records showing February 1981 treatment for pharyngitis, September 1981 complaint of swollen tonsils assessed as bacterial pharyngitis, March 1982 complaint of sore throat and cough assessed as acute tonsillitis, and September 1982 complaint of swollen tonsils.  

The VA examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing April 1990 treatment for a sore throat found to be follicular tonsillitis, July 1993 treatment for tonsillitis, August 1994 respiratory infection, May 1995 treatment for an upper respiratory infection, January 1996 treatment for pharyngitis, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. AB's private treatment records showing November 2006 treatment for acute pharyngitis, April 2007 treatment for upper respiratory infection, and December 2009 treatment for pharyngitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing tonsillar swelling assessed as an upper respiratory infection in December 2009.

c. The examiner should identify all current bronchial disorders.  For each diagnosis identified, he should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner should further state whether it is at least as likely as not (50 percent or higher probability) that any bronchial disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing February 1981 treatment for a upper respiratory infection, March 1981 chest X-ray showing lower left lobe infiltrate and assessment for an upper respiratory infection, June 1981 medical history reporting hay fever or asthma despite the lack of a history including hay fever or asthma at her October 1980 entrance examination, September 1982 complaint of swollen tonsils and glands assessed as bronchitis and pneumonitis, and January 1983 treatment for cold symptoms.  

The VA examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing September 1990 treatment for bronchitis, September 1993 treatment for bronchitis, August 1994 respiratory infection, September 1994 treatment for bronchitis, October 1994 chest X-ray showing residual pneumonia, December 1994 treatment for bronchitis, May 1995 treatment for an upper respiratory infection, October 1997 treatment for bronchitis, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. AB's private treatment records showing December 2005 assessment for bronchitis pneumonia based on chest X-rays, April 2007 treatment for upper respiratory infection, and October 2008 treatment for bronchitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing upper respiratory infection in December 2009, and both sinusitis and bronchitis in November 2013.

d. The examiner should identify all current respiratory disorders.  For each diagnosis identified, he should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any respiratory disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing February 1981 treatment for a upper respiratory infection, March 1981 chest X-ray showing lower left lobe infiltrate and assessment for an upper respiratory infection, June 1981 medical history reporting hay fever or asthma despite the lack of a history including hay fever or asthma at her October 1980 entrance examination, September 1982 assessment for pneumonitis, and January 1983 treatment for cold symptoms.

The VA examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing August 1994 respiratory infection, October 1994 chest X-ray showing residual pneumonia, May 1995 treatment for an upper respiratory infection, and August 1999 treatment for an upper respiratory infection.  

The VA examiner should further discuss Dr. AB's private treatment records showing April 2007 treatment for upper respiratory infection.  

The report should finally discuss the Memphis VA treatment records showing an upper respiratory infection in December 2009.

2.  Obtain an addendum opinion from the February 2015 VA examiner regarding the nature and likely etiology of an eye disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current eye disorders.  For each diagnosis identified, she should state whether it is at least as likely as not (50 percent or higher probability) that the eye disorder is causally or etiologically related to her military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any migraine headaches disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing her May 1981 facial injuries and June 1983 treatment for conjunctivitis.  

The examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing August 1993 prescription for eye drops in the context of treatment of allergies; and January 1998 complaint of eyes draining and sticking together in the morning in the context of diagnosis for upper respiratory infection and possible sinusitis.  

The VA examiner should finally discuss the Memphis VA treatment records showing August 2005 and January 2007 assessment for both dry eye syndrome and pinguecula, with continuing treatment for dry eye syndrome through September 2012, as well as the June 2005 and July 2009 indication that her headaches begin as eye pain.

3.  Obtain an addendum opinion from the February 2015 VA examiner regarding the nature and likely etiology of migraine headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current headache or migraine disorders.  For each diagnosis identified, he should state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to her military service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that any migraine headaches disorder is caused by or aggravated beyond the natural progression of the disease by a sinus disorder.

In this regard, the examiner should note the service treatment records showing September 1982 complaints of a headache, assessed as bronchitis and pneumonitis.  The VA examiner should also discuss the private treatment records from Dr. EPC from the years immediately following service showing December 1993 treatment for headache, as well as August 1996 and May 1999 follow up treatment for occipital headaches.  The VA examiner should further discuss Dr. AB's private treatment records showing June 2007 assessment of migraine headaches, and November 2012 opinion that her headaches could be associated with her deviated nasal septum, which in turn could have been sustained in the May 1981 in-service fall.  The VA examiner should finally discuss the Memphis VA treatment records showing January 2007 assessment for migraine headache, and continuing treatment for migraines through August 2010.  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


